Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 70–72, 75, 79, 80, and 82–91 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 70 and 91 recite the limitation “the step of providing the adsorptive filtering unit with at least one particulate adsorbent in the form of a spherical activated carbon”. There is insufficient antecedent basis for this limitation in the claim. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 83 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitations of claim 83 fail to further limit claim 70: since all activated carbon is obtainable in the manner claimed in claim 83.  As it applies to claim 83, Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70–72, 75, 79, 80, and 82–91 are rejected under 35 U.S.C. 103 as obvious over Ikuno (US 2011/0297614 A1) in view of Bӧhringer et al (US 2012/0172216 A1) and Schonfeld (US 2006/0148645 A1).
With respect to claim 70, Ikuno discloses a method for filtering water with an adsorptive filtering unit 4 including the step of providing the adsorptive unit with spherical activated carbon (see the abstract, Figure 1, and paragraph 65), and bringing the activated carbon into contact with water to be treated (see FIG. 1 and paragraph 61). Ikuno fails to specify the Gurvich total pore volume of the activated carbon recited in claim 70. 
Bӧhringer et al disclose a spherical activated carbon (see paragraph 98) that can be brought into contact with water to be treated (see paragraphs 2 and 98), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 41), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters of not more than 50 nm (see paragraph 68). 
Schonfeld teaches a fractal dimension of open porosity of at least 2.30. Schonfeld further teaches that the closer the fractal dimension comes to 3, the finer and thus microrougher the structure of the surface is (see paragraph 11). Shonfeld further teaches that the fractal dimension can be adjusted to provide improved adsorption capacity (id. paragraph 12).
In view of these findings, it is respectfully submitted that it would have been obvious to have substituted the spherical activated carbon of Bӧhringer et al for that employed by Ikuno in order provide the predictable result of purifying water as taught by Bӧhringer et al.
In addition, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably the claimed range of fractal dimension of open porosity lies inside Schonfeld’s disclosed range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use a fractal dimension of open porosity in the claimed range. Furthermore, previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Petersen, 315 F.3d 1325, 1330 (Fed. Cir. 2003). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the fractal dimension of open porosity of the activated carbon of the instant combination: in order to enhance adsorption capacity. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
As it applies to the limitations directed to hydrophilicity and extending in-service life, the activated carbon of the instant combination has the same structural features as the activated carbon described in claim 1: Gurvich total pore volume and fractal dimension of open porosity. As such, both activated carbons are presumed to have the same properties—including the claimed hydrophilicity and extension of in-service life—until such time as Applicant provides evidence demonstrated otherwise. See MPEP § 2112.
Concerning claims 71–72, 79, 80, 82, 83, and 90 for the reasons provided in the rejection of claim 70, the instant combination is presumed to have the same properties as Applicant’s claimed activated carbon.
Concerning claim 75, Ikuno discloses the activated carbon as being in the form of a loose bed 15 (see FIG. 3 and paragraph 66).
Regarding claim 84, Bӧhringer et al disclose activated carbon obtained from a starting material based on organic polymers selected among sulfonated organic polymers based on divinylbenzene-crosslinked polystyrene (see paragraphs 78-93).
As to claim 85, Bӧhringer et al disclose a polymer-based spherical activated carbon (PBSAC) as being used as activated carbon (see paragraphs 78-93).
Concerning claim 86, Bӧhringer et al disclose 60% to 90% of the Gurvich total pore volume of the activated carbon as being formed by pores having pore diameters of not more than 50 nm (see paragraph 68).
Regarding claim 87, Bӧhringer et al disclose 5% to 80% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters in the range from 2 nm to 50 nm (see paragraph 68).
Concerning claim 88, Bӧhringer et al disclose activated carbon having an average pore diameter in the range from 0.5 nm to 55 nm (see paragraph 47).
As to claim 89, Bӧhringer et al disclose activated carbon having a particle diameter in the range from .01-2.0 mm which overlaps with the claimed range of 0.01 mm to 2.5 mm (see paragraph 74).
With respect to claim 91, Ikuno discloses a method for filtering water with an adsorptive filtering unit 4 including the step of providing the adsorptive unit with spherical activated carbon (see the abstract, Figure 1, and paragraph 65), and bringing the activated carbon into contact with water to be treated (see FIG. 1 and paragraph 61). Ikuno fails to specify the Gurvich total pore volume, the hydrophilicity, the fractal dimension, and the water wettability of the activated carbon. 
Bӧhringer et al disclose a spherical activated carbon (see paragraph 98) that can be brought into contact with water to be treated (see paragraphs 2 and 98), the activated carbon having a Gurvich total pore volume in the range of from 0.15 cm3/g to 3.95 cm3/g (see paragraph 41), wherein not less than 60% of the Gurvich total pore volume of the activated carbon is formed by pores having pore diameters of not more than 50 nm (see paragraph 68). The activated carbon can have an ash content of not more than 1% (paragraph 75).
Schonfeld teaches a fractal dimension of open porosity of at least 2.30. Schonfeld further teaches that the closer the fractal dimension comes to 3, the finer and thus microrougher the structure of the surface is (see paragraph 11). Shonfeld further teaches that the fractal dimension can be adjusted to provide improved adsorption capacity (id. paragraph 12).
In view of these findings, it is respectfully submitted that it would have been obvious to have substituted the spherical activated carbon of Bӧhringer et al for that employed by Ikuno in order provide the predictable result of purifying water as taught by Bӧhringer et al.
In addition, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably the claimed range of fractal dimension of open porosity lies inside Schonfeld’s disclosed range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use a fractal dimension of open porosity in the claimed range. Furthermore, previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Petersen, 315 F.3d 1325, 1330 (Fed. Cir. 2003). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the fractal dimension of open porosity of the activated carbon of the instant combination: in order to enhance adsorption capacity. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
As it applies to the limitations directed to hydrophilicity and extending in-service life, the activated carbon of the instant combination has the same structural features as the activated carbon described in claim 1: Gurvich total pore volume and fractal dimension of open porosity. As such, both activated carbons are presumed to have the same properties—including the claimed hydrophilicity, wettability, extension of in-service life—until such time as Applicant provides evidence demonstrated otherwise. See MPEP § 2112.

Response to Declarations and Remarks
Applicant has provided Declarations and Remarks essentially arguing that that Boehringer’s activated carbon do not have the same properties as Applicant’s activated carbon. Respectfully, these remarks are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773